Case 2:15-cv-08048-JAK-RAO Document 111 Filed 04/15/19 Page 1 of 7 Page ID #:4631

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.     LA CV15-08048 JAK (RAOx)                                      Date    April 15, 2019
 Title        Tradeline Enterprises Pvt. Ltd. v. Jess Smith & Sons Cotton, LLC, et al.




 Present: The Honorable            JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                  Andrea Keifer                                           Not Reported
                   Deputy Clerk                                    Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                     Not Present                                           Not Present


 Proceedings:            (IN CHAMBERS) ORDER RE DEFENDANTS JESS SMITH & SONS
                         COTTON, LLC AND J.G. BOSWELL COMPANY’S JOINT MOTION TO
                         AMEND JUDGMENT TO ADD ADDITIONAL JUDGMENT DEBTORS (DKT.
                         96)

I.       Introduction and Factual and Procedural History

Tradeline Enterprises Pvt. Ltd. (“Tradeline” or “Plaintiff”) brought this action against Jess Smith & Sons
Cotton, LLC (“Jess Smith Cotton”) and J.G. Boswell Company (“Boswell”) (collectively, “Defendants”).
The Complaint alleges that Defendants violated the Sherman Act, 15 U.S.C. §§ 1, 15, by conspiring
with a non-party, the Supima Association of America (the “Supima Association”), to cause Tradeline to
lose its license with the Supima Association. Complaint, Dkt. 1. The license had permitted Tradeline to
sell yarn using the Supima® brand. Id.

Final judgment was entered on August 2, 2018 (Dkt. 87) following the issuance of an order (the
“Confirmation Order” (Dkt. 82)) confirming an arbitration award. The factual and procedural background
of this action are detailed in the Confirmation Order, which is incorporated here by this reference. A
brief summary of this background follows to provide the necessary context for the matters addressed in
this Order.

On July 29, 2016, an order was issued granting Defendants’ motions to compel arbitration of Plaintiff’s
Sherman Act claims. Dkt. 60. Between February 26 and March 3, 2018, arbitration proceedings were
held before a three-member Tribunal in Toronto, Canada. Confirmation Order, Dkt. 82 at 6. On April 10,
2018, the Tribunal issued a 150-page final award. Id.; see Dkt. 77-2 at 5 (“Award”). The Award found
that Plaintiff had failed to establish its antitrust claims against Defendants and the Supima Association.
See Confirmation Order, Dkt. 82 at 6-7. The Tribunal awarded attorney’s fees and costs to Defendants
and the Supima Association in the following amounts:




                                                                                                Page 1 of 7
Case 2:15-cv-08048-JAK-RAO Document 111 Filed 04/15/19 Page 2 of 7 Page ID #:4632

                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA


                                         CIVIL MINUTES – GENERAL

    Case No.    LA CV15-08048 JAK (RAOx)                                            Date    April 15, 2019
    Title       Tradeline Enterprises Pvt. Ltd. v. Jess Smith & Sons Cotton, LLC, et al.


            Respondent                   Attorney’s Fees       Costs                Total Sum
                                         Awarded               Awarded1             Awarded2
            Jess Smith Cotton            $2,583,000            $942,000             $3,525,000
            Boswell                      $1,197,000            $932,000             $2,129,000
            The Supima Association       $2,338,000            $942,000             $3,280,000
            TOTALS                       $6,118,000            $2,816,000           $8,934,000

Confirmation Order, Dkt. 82 at 7; Award § 10.3.16.

On July 10, 2018, the Confirmation Order was issued. Dkt. 82. It confirmed that Defendants could
obtain the amounts of fees and costs stated above. Accordingly, on August 2, 2018, judgment was
entered providing that Defendants were entitled to payment from Tradeline in the amounts of
$3,525,000 to Jess Smith and $2,129,000 to Boswell, plus compound interest at the rate of 6% as to
each payment. Dkt. 87. On August 15, 2018, Tradeline filed a notice of appeal. Dkt. 88. Since that time,
all Ninth Circuit briefing has been completed and oral argument has been scheduled for June 6, 2019.
See Tradeline Enters. Pvt. Ltd. v. Jess Smith & Sons Cotton, LLC, No. 18-56101, ECF No. 42 (9th Cir.
Mar. 24, 2019).

On December 19, 2018, Defendants filed a motion to amend the judgment (the “Motion”). Dkt. 96.
Through the Motion, Defendants request that Arrowhead Capital LLC be added as a judgment debtor.
The basis for this request is that this entity was Tradeline’s litigation funder and, in that capacity,
controlled the litigation and facilitated a fraud on the arbitration Tribunal regarding Tradeline’s ability to
pay an award of costs. The memorandum in support of the Motion states that if Tradeline disputes that
Arrowhead Capital LLC is its litigation funder, discovery should be permitted under Fed. R. Civ. P.
69(a)(2). Tradeline filed an opposition to the Motion (Dkt. 102),3 and Defendants replied. Dkt. 104.

A hearing on the Motion was conducted on April 1, 2019, and it was taken under submission (Dkt. 106);
provided, however, the parties were required to file a joint report with respect to certain issues raised by
the Motion that were addressed at the hearing. They did so on April 8, 2019 (the “Joint Report”). Dkt.
110. For the reasons stated in this Order, the Motion is DEFERRED IN PART AND GRANTED IN
PART. It is DEFERRED as to the request to amend the judgment. It is GRANTED IN PART as to the
request to authorize discovery under Fed. R. Civ. P. 69(a)(2). Any disputes regarding the scope of
discovery shall be presented to Magistrate Judge Oliver.




1
  The costs awarded are comprised of expert and arbitration-related costs.
2
  These sums “shall bear compound interest at a rate of 6%, from the date of this Award, with half yearly rests,
until payment.” Award § 11.1.1.
3
  Tradeline’s request to file an untimely opposition (Dkt. 103), which Defendants opposed (Dkt. 105), is
GRANTED. The issues presented by the Motion warrant evaluation on the merits. Defendants were not
prejudiced by Tradeline’s late filing because Defendants’ counsel had two weeks to file a reply brief, as well as
several weeks to prepare for the hearing on the Motion after all the filings were made. In the future, counsel shall
adhere to the terms of Court orders, including the Standing Order.
                                                                                                         Page 2 of 7
Case 2:15-cv-08048-JAK-RAO Document 111 Filed 04/15/19 Page 3 of 7 Page ID #:4633

                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA


                                           CIVIL MINUTES – GENERAL

    Case No.      LA CV15-08048 JAK (RAOx)                                         Date    April 15, 2019
    Title         Tradeline Enterprises Pvt. Ltd. v. Jess Smith & Sons Cotton, LLC, et al.


II.         Analysis

            A.     Legal Standards

Fed. R. Civ. P. 69(a) provides that “[t]he procedure on execution—and in proceedings supplementary to
and in aid of judgment or execution—must accord with the procedure of the state where the court is
located, but a federal statute governs to the extent it applies.” This rule “empowers federal courts to rely
on state law to add judgment-debtors . . . , which permits judgment creditors to use any execution
method consistent with the practice and procedure of the state in which the district court sits.” In re
Levander, 180 F.3d 1114, 1120-21 (9th Cir. 1999) (internal citation and quotation marks omitted); see
also Katzir’s Floor & Home Design, Inc. v. M-MLS.com, 394 F.3d 1143, 1148 (9th Cir. 2004). Fed. R.
Civ. P. 69(a)(2) provides that “[i]n aid of the judgment or execution, the judgment creditor or a
successor in interest whose interest appears of record may obtain discovery from any person—
including the judgment debtor—as provided in these rules or by the procedure of the state where the
court is located.” Discovery under Rule 69 is “quite permissive.” Republic of Argentina v. NML Capital,
Ltd., 573 U.S. 134, 138 (2014).

Cal. Code Civ. Proc. § 187 (“CCP 187”) authorizes a court to amend a judgment to add judgment
debtors. It provides:

            When jurisdiction is, by the Constitution or this Code, or by any other statute, conferred on a
            Court or judicial officer, all the means necessary to carry it into effect are also given; and in the
            exercise of this jurisdiction, if the course of proceeding be not specifically pointed out by this
            Code or the statute, any suitable process or mode of proceeding may be adopted which may
            appear most conformable to the spirit of this code.

“To amend a judgment under [CCP] 187, two requirements must usually be met: (1) that the new party
be the alter ego of the old party and (2) that the new party had controlled the litigation, thereby having
had the opportunity to litigate, in order to satisfy due process concerns.” Levander, 180 F.3d at 1121
(internal citation and quotation marks omitted). However, the Ninth Circuit has followed the line of
California Court of Appeal authority that holds that, in certain cases, “a finding that the [new judgment
debtor] was the alter ego of the [existing one] [is] not required.” Id. at 1122.4 The purpose of a CCP 187
amendment is not to “add a new [party]” but rather to “insert[] the correct name of the real [party].” Id.
(quoting Carr v. Barnabey’s Hotel Corp., 23 Cal. App. 4th 14, 21 (1994)).

            B.     Application

                   1.      Addition of Arrowhead Capital LLC as Judgment Debtor

The Motion is DEFERRED with respect to the request to add Arrowhead Capital LLC as a judgment
debtor. Tradeline’s opposition is supported by a declaration stating that Arrowhead Capital LLC “is

4
  The Ninth Circuit “recognize[d] that there is California case authority to the contrary.” Levander, 180 F.3d at
1122 n.11. Levander determined that the authority permitting a CCP 187 amendment without an alter ego finding
was “better reasoned” and represented “the path the California Supreme Court would follow.” Id.
                                                                                                       Page 3 of 7
Case 2:15-cv-08048-JAK-RAO Document 111 Filed 04/15/19 Page 4 of 7 Page ID #:4634

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                        CIVIL MINUTES – GENERAL

    Case No.   LA CV15-08048 JAK (RAOx)                                           Date    April 15, 2019
    Title      Tradeline Enterprises Pvt. Ltd. v. Jess Smith & Sons Cotton, LLC, et al.


defunct.” Declaration of Mark Jacobs, Dkt. 102-2 ¶ 3. Defendants’ reply brief does not dispute this
representation. At the hearing on the Motion, Defendants’ counsel confirmed that “the real question”
that is now presented involves the request for discovery under Fed. R. Civ. P. 69(a)(2). See Transcript
of April 1, 2019 Proceedings (“April 1 Transcript”), Dkt. 108 at 11-12; see also Reply, Dkt. 104 at 11
(“Defendants respectfully request that the Court grant their request for leave to conduct discovery to
ascertain the exact identity of Tradeline’s litigation funder and the extent to which the funder controlled
Tradeline’s litigation efforts.”). Therefore, it is appropriate to defer the Motion as to the request to add a
specific individual or entity as a judgment debtor in light of the absence of any dispute that the
evaluation of such a request will require the presentation of certain evidence.5 However, any request to
renew the Motion on this issue shall be presented through an application filed with an updated
memorandum of points and authorities that states the factual and legal bases for adding any particular
person(s) as judgment debtor(s). Any opposition to such an application shall be filed within 14 days of
the service of the application. Any reply shall be filed within 7 days of the service of the opposition.

                2.      Request for Discovery Under Fed. R. Civ. P. 69(a)(2)

Tradeline contends that certain threshold considerations bar Defendants’ request for discovery under
Fed. R. Civ. P. 69. Tradeline’s position that no discovery should be permitted is not persuasive;
provided, however, certain considerations warrant limiting the scope of discovery at this time, and any
specific disputes regarding discovery shall be presented to Magistrate Judge Oliver.

                        a)      Whether the Pending Appeal of the Judgment Divests the Court of
                                Jurisdiction to Add a Judgment Debtor

Tradeline contends that its appeal of the final judgment “stays the judgment.” Opposition, Dkt. 102 at
19.6 This position is unpersuasive. A judgment is only stayed pending appeal where the judgment
debtor has posted a supersedeas bond. See Fed. R. Civ. P. 62(b). Unless the district court determines
that such a bond is adequate, the judgment becomes enforceable, and proceedings related to
execution of the judgment are appropriate, 30 days after the entry of the judgment. Fed. R. Civ. P.
62(a); see 11 Wright & Miller, Federal Practice & Procedure § 2905 & n.19 (3d ed.) (“In the absence of
a stay obtained in accordance with Rule 62[(b)], the pendency of an appeal does not prevent the
judgment creditor from acting to enforce the judgment.”) (citing United States v. $2,490.00 in U.S.
Currency, 825 F.2d 1419, 1420-21 (9th Cir. 1987)).

Tradeline also contends that litigation of the issues presented by the Motion “would interfere with the
appeal” because it would “undercut the proceedings before the Ninth Circuit.” Opposition, Dkt. 102 at
14. Tradeline refers to Defendants’ Motion as a request “for a merits ruling.” Id. This position is also

5
  Because no dispute is presently addressed regarding the addition of Arrowhead Capital LLC to the judgment, it
is unnecessary to address Tradeline’s argument that there is no personal jurisdiction as to that entity. See
Opposition, Dkt. 102 at 11-13.
6
  See also Opposition, Dkt. 102 at 10 (“Defendants have tellingly not taken legal action to force Tradeline to pay
the costs and fees in the Arbitration Award while the judgment confirming that award is on a comprehensive
appeal because they of course cannot by black letter law.”); id. at 21 (“Pending [the] appeal, action cannot be
taken to force Tradeline to pay a costs award.”); id. at 22 (“There is no judgment to execute, as the judgment is
currently pending appeal.”).
                                                                                                       Page 4 of 7
Case 2:15-cv-08048-JAK-RAO Document 111 Filed 04/15/19 Page 5 of 7 Page ID #:4635

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.    LA CV15-08048 JAK (RAOx)                                        Date    April 15, 2019
 Title       Tradeline Enterprises Pvt. Ltd. v. Jess Smith & Sons Cotton, LLC, et al.


unpersuasive. An appeal divests a district court of jurisdiction as to the merits of the issues from which
the appeal has been taken. See Mayweathers v. Newland, 258 F.3d 930, 936 (9th Cir. 2001) (district
court does not have jurisdiction “to adjudicate anew the merits of” a case that has been appealed; it
does, however, retain jurisdiction “to act to preserve the status quo”). However, after a notice of appeal
has been filed, a district court may proceed “in aid of execution of a judgment that has not been
superseded.” In re Matter of Thorp, 655 F.2d 997, 998 (9th Cir. 1981).

Other courts that have considered this issue have concluded, based on this consideration, that
requests to add judgment debtors and/or to obtain discovery related to execution of a judgment fall
within the scope of the actions that a district court may take after a notice of appeal has been filed. See,
e.g., Brae Asset Funding, L.P. v. Applied Financial, LLC, No. C 05-02490 WHA, 2006 WL 3497876, at
*3 (N.D. Cal. Dec. 4, 2006) (“discovery in aid of [the] execution [of a judgment] is not precluded by the
filing of an appeal” (quoting Nat’l Serv. Indus., Inc. v. Vafla Corp., 694 F.2d 246 (11th Cir. 1982)); Ryan
Inv. Corp. v. Pedregal de Cabo San Lucas, No. C 06-3219 JW (RS), 2009 WL 5114077, at *2 (N.D.
Cal. Dec. 18, 2009) (citing Brae); Nat’l Grange of the Order of Patrons of Husbandry v. California Guild,
No. CV 2:14-676 WBS DB, 2017 WL 823355, at *2 n.2 (E.D. Cal. Mar. 2, 2017) (the court has
jurisdiction over the plaintiff’s motion to amend judgment under CCP 187 during the pendency of the
appeal because such a motion “merely seeks to insert the correct name of the real defendant to a
judgment”) (internal quotation marks and citation omitted); Erickson Prods., Inc. v. Kast, No. 5:13-CV-
05472-HRL, 2017 WL 4419245, at *2-4 (N.D. Cal. Oct. 5, 2017), appeal docketed, No. 17-17157 (9th
Cir. Oct. 23, 2017).

In light of the representations made by Defendants since the filing of the Motion, the only request made
by Defendants that requires a decision at this time is to conduct discovery for the purpose of identifying
an additional party that it contends should be added to the judgment under CCP 187. This is not a
request for a merits determination on any issue presently pending before the Ninth Circuit. Therefore,
the pendency of the appeal does not bar proceedings regarding the issues presented by the Motion.

That there is an appeal from the judgment does, however, present certain practical considerations with
respect to party efficiency and judicial economy. Because no supersedeas bond has been posted and
approved, Defendants are entitled to take appropriate steps to collect on the judgment. However, if
Tradeline prevails on its appeal, any resources expended in the interim are, in retrospect, likely to have
been unnecessary. Accordingly, it may be appropriate to defer certain responses to any particularly
burdensome discovery requests until the appellate proceedings have concluded. That issue can only
be addressed on a more complete record as to such issues.

Counsel are encouraged to proceed efficiently. The pending appeal is not a basis for a delay of high-
priority issues for which focused discovery is appropriate. However, it may be a basis, for example, to
limit discovery that would impose very substantial expenses on the part(ies) or counsel affiliated with
Tradeline and its litigation funder. As discussed during the hearing on the Motion, the pendency of the
appeal could also be a basis for limiting the scope of discovery once more information is available to
Defendants. For example, if through initial discovery the identity of the litigation funder(s) and their
present financial condition(s) are disclosed in sufficient detail, and if the latter shows that that there
would be little financial risk to Defendants from a delay in adding such parties as judgment debtor(s)

                                                                                                Page 5 of 7
Case 2:15-cv-08048-JAK-RAO Document 111 Filed 04/15/19 Page 6 of 7 Page ID #:4636

                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA


                                         CIVIL MINUTES – GENERAL

    Case No.   LA CV15-08048 JAK (RAOx)                                            Date     April 15, 2019
    Title      Tradeline Enterprises Pvt. Ltd. v. Jess Smith & Sons Cotton, LLC, et al.


(should that be deemed appropriate), a pause or narrowing of discovery may be appropriate.7

                         b)      Whether the Federal Arbitration Act Precludes Modification of the
                                 Judgment

Tradeline also argues that the Federal Arbitration Act (“FAA”) limits the authority of a district court “to
add a party to an award or to generally review the determinations made by the Tribunal.” Opposition,
Dkt. 102 at 16-18. This position is unpersuasive. Defendants request relief under Fed. R. Civ. P. 69 and
its incorporation of the standards of CCP 187. The FAA authorizes a district court to modify an
arbitration award “[w]here the award is imperfect in matter of form not affecting the merits of the
controversy” and “to effect the intent [of the award] and promote justice between the parties.” 9 U.S.C.
§ 11(c). If the standards of CCP 187 are satisfied here, the judgment can be amended. Whether the
underlying basis for the judgment was an arbitration award is not material if those standards are
satisfied. See Internet Direct Response, Inc. v. Buckley, No. SA CV09-1335 ABC, 2011 WL 835607, at
*4 n.4 (C.D. Cal. Mar. 7, 2011) (“[A] federal judgment on an arbitration award must be treated like any
other judgment pursuant to [CCP] 187.”); Greenspan v. LADT, LLC, 191 Cal. App. 4th 486, 508 (2010)
(“applying [CCP] 187 to court judgments but not to arbitration judgments . . . would improperly favor the
enforcement of court decisions over arbitration awards”).

                         c)      Scope of Discovery

Tradeline also contends that “discovery is futile” because “no matter the facts uncovered by the
discovery Defendants[] seek,” the judgment should not be amended to include Tradeline’s litigation
funder. Opposition, Dkt. 102 at 22. Neither party has identified binding appellate authority addressing
the addition of a litigation funder to a judgment under CCP 187, and the Court has found none. The
cases that have addressed CCP 187 more generally, however, show that the inquiry is fact-sensitive
and based on equitable considerations. Without more detailed information presented in the context of a
request to add a specific funder, a determination cannot be made regarding whether the circumstances
present in this action justify amending the judgment pursuant to CCP 187.

For these reasons, as to the merits relief sought in the Motion, that request may be renewed, if
appropriate, on the basis of relevant information obtained through appropriate discovery. As a
magistrate judge in the District of Colorado explained in addressing a request to obtain discovery
related to amending a judgment to add a litigation funder, certain discovery can be justified where there
is “a colorable argument that [the funder] should be held to be a party to the underlying litigation.” Stan
Lee Media, Inc. v. Walt Disney Co., No. 12-CV-02663-WJM-KMT, 2015 WL 5210655 (D. Colo. Sept. 8,
2015). The argument for adding Tradeline’s litigation funder is, at this stage, sufficiently “colorable” to
permit some discovery.



7
   The Joint Report states that Plaintiff’s counsel has agreed to identify the funder and to provide redacted
versions of two funding agreements, but that the funder has not presently agreed to provide “information as to its
financial condition.” Joint Report, Dkt. 110 at 2. If Defendants contend that such financial information would be an
appropriate issue on which to seek discovery, and no agreement is reached, this dispute is one that could be
presented to Magistrate Judge Oliver.
                                                                                                        Page 6 of 7
Case 2:15-cv-08048-JAK-RAO Document 111 Filed 04/15/19 Page 7 of 7 Page ID #:4637

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.    LA CV15-08048 JAK (RAOx)                                          Date        April 15, 2019
 Title       Tradeline Enterprises Pvt. Ltd. v. Jess Smith & Sons Cotton, LLC, et al.


The Motion identifies several specific, planned discovery requests. See Dkt. 96-1 at 23-24. However,
Defendants’ counsel stated at the hearing that this “outline” was not intended to provide a final
statement as to the scope of proposed discovery. See April 1 Transcript, Dkt. 108 at 15. Therefore, no
specific discovery requests have been propounded at this time. This Order neither requires compliance
with certain discovery requests nor forecloses an order requiring compliance. Rather, it determines that
the scope of the discovery that is appropriate must be determined through the normal process of
resolving discovery disputes. General Order 05-07, which governs magistrate judge responsibilities,
states that “post-judgment discovery as provided by Fed. R. Civ. P. 69(a)” “shall be referred to the full-
time Magistrate Judges.” G.O. 05-07 at 2 ¶ 7. Accordingly, should any disputes arise with respect to
discovery requests presented in connection with Defendants’ efforts to enforce the judgment, they shall
be presented initially to Magistrate Judge Oliver for resolution.

III.     Conclusion

For the reasons stated in this Order, the Motion is DEFERRED IN PART AND GRANTED IN PART. It
is DEFERRED as to the request to amend the judgment. Any request to renew the Motion on this issue
shall be presented through an application filed with an updated memorandum of points and authorities
that states the factual and legal bases for adding any particular person(s) as judgment debtor(s). Any
opposition to such an application shall be filed within 14 days of the service of the application. Any reply
shall be filed within 7 days of the service of the opposition. The Motion is GRANTED IN PART as to the
request to authorize discovery under Fed. R. Civ. P. 69(a)(2). Any disputes regarding the scope of
discovery shall be presented initially to Magistrate Judge Oliver.

IT IS SO ORDERED.

cc: Magistrate Judge Rozella A. Oliver

                                                                                                     :

                                                            Initials of Preparer      ak




                                                                                                         Page 7 of 7
